PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Manuel Rodriguez                                                     Cr.: 13-00110-001
                                                                                        PACTS #: 65278

Name of Sentencing Judicial Officer:    THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/15/2013

Original Offense: Conspiracy to Commit Theft of Government Property; Theft of Government Property;
and Aggravated Identity Theft.

Original Sentence: 48 months imprisonment and 36 months probation

Special Conditions: Financial Disclosure, New Debt Restrictions, Self-Employment/Business Disclosure,
Occupational Restrictions, $300 Special Assessment, and $5,222,929.13 in Restitution.

Type of Supervision: Supervised Release                        Date Supervision Commenced: 07/01/2017

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

The defendant shalt no%Jj’ the probation officer within seventy-two hours ofany change in residence or
employment.

On November 26, 2018, our office received the offender’s monthly report, which indicated that he
changed his employment and residence in June 2018. We contacted the offender, who advised that he
changed jobs for a better employment opportunity and then changed his residence so that he could be
closer to his new employer. Mr. Rodriguez did not notify the probation office of his intention to relocate
his residence or change employment.

U.S. Probation Officer Action:

If signed and approved by the Court, the Probation Office will present this petition to the offender as a
formal written reprimand. The offender will also be given another copy of his Judgment of Conviction
and reminded of the conditions that are set in place. The offender has already been verbally reprimanded,
and he was instructed to not to relocate or change his employment situation without the permission of the
Probation Office or Your Honor.
                                                                 Respectfully submitted,

                                                                 VUcfweee a. Sieckil
                                                                 By: Michelle A Siedzik
                                                                     U.S. Probation Officer
                                                                 Date: 12/14/2018
I-




                                                                                                Prob 12A—page2
                                                                                                Manuel Rodriguez


       Pie se check a box below to indicate the Court’s direction regarding action to be taken in this case:

        This document will serve as an official written reprimand issued under the authority of the Court
     F Submit a Request for Modifying the Conditions or Term of Supervision
     F Submit a Request for Warrant or Summons
     F Other


                                                                       Signature of Judicial Officer


                                                                                  ‘Date”    -
